     Case: 4:19-cv-00260-BYP Doc #: 84 Filed: 04/02/20 1 of 2. PageID #: 1021



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF OHIO
                              Eastern Division (Youngstown)

Susan Beiersdorfer, et al.,                             )

       Plaintiffs,                                      )

v.                                                      )      Case No. 4:19-cv-00260

Frank LaRose, Secretary of State, et al.,               )      Judge Pearson

               Defendants.                              )

*                      *                      *                       *                  *

           PLAINTIFFS’ MOTION FOR ENLARGEMENT OF TIME TO
     RESPOND IN OPPOSITION TO MEDINA COUNTY BOARD OF ELECTIONS’
          AND ATHENS/MEIGS COUNTIES’ BOARDS OF ELECTIONS’
                         MOTIONS TO DISMISS

       Now come Plaintiffs Susan Beiersdorfer et al., by and through counsel, and move the

Court for leave to respond in opposition to the “Motion to Dismiss of Defendant Athens County

and Meigs County Board of Elections” and the “Motion for Judgment on the Pleadings of

Defendant Medina County Board of Elections” on or before April 10, 2020.

                                                        /s/ Terry J. Lodge
                                                        Terry J. Lodge, Esq.
                                                        316 N. Michigan St., Suite 520
                                                        Toledo, OH 43604-5627
                                                        (419) 205-7084
                                                        tjlodge50@yahoo.com
                                                        lodgelaw@yahoo.com
                                                        Co-Counsel for Plaintiffs

                                            Memorandum

       On March 3, 2020, Defendants Athens and Meigs Counties’ Boards of Elections brought

their Motion (Dkt. No. 79), and on March 4, 2020, Medina County Board of Elections filed its


                                                  -1-
     Case: 4:19-cv-00260-BYP Doc #: 84 Filed: 04/02/20 2 of 2. PageID #: 1022



Motion (Dkt. No. 80). Both are potentially dispositive motions and by the Court’s local rule and

the Case Management Order, Plaintiffs are required to respond by April 2, 2020 as to

Athens/Meigs, and April 3, 2020 as to Medina.

       This is Plaintiffs’ initial request for an extension as to any of these Defendants. Plaintiffs’

counsel have worked on the responses, but seek this enlargement of time to complete the needed

research and writing. Counsel have also had to respond to litigation requirements in two other

federal court and federal agency cases, making it harder to complete responses to the instant

Motions.

       Plaintiffs’ counsel has consulted with counsel for these three Defendants, and the

respective attorneys have indicated that they do not oppose Plaintiffs’ requests. utstanding

requests for dismissal.

       WHEREFORE, Plaintiffs pray the Court grant them until April 10, 2020 by which time

to respond to Athens/Meigs Boards of Elections’ Motion to Dismiss and Medina BOE’s .Motion

for Judgment on the Pleadings.

                                                       /s/ Terry J. Lodge
                                                       Terry J. Lodge, Esq.
                                                       Co-Counsel for Plaintiffs

                                 CERTIFICATE OF SERVICE

       I hereby certify that on April 2, 2020, I deposited a copy of the foregoing Motion in the
Electronic Case Filing system maintained by the Court, and that according to protocols of the
system, it was electronically served upon all counsel registered to receive electronic filings.

                                                       /s/ Terry J. Lodge
                                                       Terry J. Lodge, Esq.
                                                       Co-Counsel for Plaintiffs




                                                 -2-
